                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:05CR3002

       vs.
                                                 MEMORANDUM AND ORDER
ROOSEVELT ERVING JR.,

                     Defendant.


       Mr. Erving has filed a motion for compassionate release claiming Covid-19
as the reason. (Filing 101.) I will deny the motion largely for the reasons set forth in
the excellent investigation report prepared by the United States Probation Office.
(Filing 107.)

       First, it is doubtful that Mr. Erving, who has contracted Covid-19 in the past
and recovered, is likely to be reinfected. “Survivors of Covid-19 are significantly
less likely than the rest of the population to catch the novel coronavirus—but their
risk of reinfection is not zero, according to a study published Wednesday in JAMA
Internal Medicine.” See https://www.advisory.com/en/daily-briefing/2021/03/02/
reinfection (March 2, 2021) (summarizing Association of SARS-CoV-2 Seropositive
Antibody Test With Risk of Future Infection).

       Second, assuming that he is at some risk, he is a danger to the community. He
was sentenced on December 15, 2005, to 396 months for 13 counts of bank robbery
and 84 months for brandishing a firearm during a crime of violence, which sentences
are to run consecutive.

       Third, Mr. Erving does not have an adequate release plan as he cannot reside
with his former wife or his daughter and he has proposed no other release plan which
is acceptable.
     Therefore,

      IT IS ORDERED that the motion for compassionate release (Filing 101) is
denied.

     Dated this 6th day of May, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
